Citation Nr: 1413156	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  07-12 437	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Attorney Robert W. Gillikin II


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1961 to January 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Roanoke, Virginia RO.  A Decision Review Officer hearing was held at the RO in November 2006, and a Travel Board hearing was held before the undersigned in July 2009; transcripts of both hearings are included in the claims file.  In October 2009, the Board remanded these matters for additional development.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for erectile dysfunction is being REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if action on his part is required.


FINDING OF FACT

By a November 2010 letter, the Veteran was asked to provide identifying information and releases needed to secure evidence necessary to properly adjudicate his claim seeking service connection for a low back disability; more than a year has lapsed since the November 2010 request, and he has not responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for requested critical evidence needed to properly adjudicate his claim of service connection for a low back disability within a year following the date of the request, the Veteran has abandoned such claim, and his appeal in the matter must be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In full compliance with the Board's October 2009 remand, the RO sent the Veteran letters that included VCAA compliant notice and requests for identifying information and releases for private medical treatment.  As explained below, pertinent (and perhaps critical) evidence in the matter on appeal remains outstanding.  Such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO made the necessary attempts to secure from the Veteran releases for outstanding postservice treatment records.  He has not responded (during the one year period that followed the RO's November 2010 request), and further development for such records could not proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.



Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's October 2009 remand noted that on February 2007 VA examination, the Veteran reported that he was treated for low back problems at Giles Regional Hospital in the 1960s and 1970s and also at Montgomery Regional Hospital.  The remand instructed the RO to secure records of such treatment (after obtaining from the Veteran identifying information and releases) and specifically advised the Veteran of the provisions of 38 C.F.R. § 3.158(a) and of the consequence of a failure to respond within one year (i.e., that the claim would be considered abandoned).  [Notably, in Jernigan v. Shinseki, 25 Vet. App. 220 (2012) the U.S. Court of Appeals for Veterans Claims held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere" regardless of whether an appellant has actual knowledge of what is in the regulation.]

In November 2010, the RO sent the Veteran a letter asking him to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) in order that VA could secure records of his treatment for the low back disability at issue.  The letter was mailed to his current address, and it was not returned as undelivered.  More than a year has passed since the November 2010 letter was sent.  He did not respond.  in January 2014 the RO readjudicated the matter and thereafter returned the case to the Board.  

The Veteran has declined to provide to VA identifying information and releases necessary for VA to secure pertinent evidence regarding his claim for service connection for a low back disability.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore multiple requests for identifying information and releases for pertinent (and perhaps critical) evidence, as appears to be the case here.  As the Veteran has abandoned his claim of service connection for a low back disability, there is no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for a low back disability is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  See 38 C.F.R. § 3.159 (2013).

On review of the record, the Board finds that the matter of service connection for erectile dysfunction must be remanded for evidentiary development.  The Board notes that the Veteran has alternately claimed that this disability is related (secondary) to his diabetes mellitus.  At the July 2009 Travel Board hearing, he raised a new issue of entitlement to service connection for diabetes mellitus and claimed that his erectile dysfunction is secondary to his diabetes mellitus.  The Board remanded the matter on appeal as inextricably intertwined with the newly raised claim regarding diabetes mellitus, which was referred to the RO for development and adjudication.  A June 2013 rating decision granted the Veteran service connection for type II diabetes mellitus.

Under the revised section 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

On July 2013 VA examination for diabetes mellitus, the examiner opined that the Veteran's erectile dysfunction is not at least as likely as not (50 percent or greater probability) proximately due to or the result of his service-connected diabetes mellitus.  The examiner explained that the Veteran was diagnosed with erectile dysfunction prior to 2002 and treated by a local provider; he was later diagnosed with type II diabetes mellitus in 2006.  The examiner opined that the erectile dysfunction is therefore not chronologically or etiologically a secondary complication of diabetes as claimed by the Veteran.  The Board notes that the examiner did not address whether the Veteran's service-connected diabetes mellitus aggravated the previously diagnosed erectile dysfunction.  

In a secondary service connection claim, any increase in severity of the nonservice-connected disability for which service connection is sought that is proximately due to or the result of a service-connected disability must be assessed in the medical evidence.  Because the July 2013 examiner did not address whether the service-connected diabetes mellitus aggravated the Veteran's erectile dysfunction,  the medical opinion offered is inadequate for rating purposes, and a remand for corrective action is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with the record copies of the complete updated clinical records (those not already associated with the record) of all VA treatment the Veteran has received for erectile dysfunction.  

2.  The RO should then arrange for the Veteran to be examined by a urologist to determine the etiology of his erectile dysfunction, and in particular whether or not it is related to (was caused or aggravated by) his service-connected diabetes mellitus.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

a) What is the most likely etiology for the Veteran's erectile dysfunction?  Specifically, is it at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected diabetes mellitus.  [The opinion must address aggravation.]

b)  If the opinion is to the effect that the diabetes mellitus did not cause, but aggravated, the erectile dysfunction, the examiner should also specify, so far as possible, the degree of erectile dysfunction (pathology/impairment) resulting from such aggravation.  
The examiner must explain the rationale for all opinions.  

3.  The RO should then readjudicate the claim of service connection for erectile dysfunction.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


